DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/22/2017, and 05/11/2018 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereinafter Lee), U.S. Patent Application Publication 2015/0061817.
Regarding Claim 1, Lee teaches, a coil component (Fig. 14) comprising: 
an insulating layer (20) having a coil core (70); 
a coil electrode (23, 24, 33) wound around the coil core; and 
an external connection pad electrode (electrode of C1 and C2, Fig. 16) provided on one main surface of the insulating layer and connected to the coil electrode, 
wherein the coil electrode includes, 

a plurality of other-side columnar conductors (25) arranged on another side of the coil core in a state of standing in the thickness direction of the insulating layer to be paired with the corresponding one-side columnar conductors, 
a plurality of first wiring patterns (33) provided on the one main surface of the insulating layer, wherein each of the plurality of first wiring patterns is configured to connect one end surfaces of each of the one-side columnar conductors and each of the other-side columnar conductors paired with each other, and 
a plurality of second wiring patterns (24, 231) provided on another main surface of the insulating layer, wherein each of the plurality of second wiring patterns is configured to connect another end surface of each of the one-side columnar conductors and another end surface of each of the other-side columnar conductors adjacent to each of the other-side columnar conductors paired with each of the one-side columnar conductors on a predetermined side, and 
wherein the pad electrode (electrode of C1 and C2, Fig. 16) is directly connected to the one end surface of a predetermined one of the one-side columnar conductors or the one end surface of a predetermined one of the other-side columnar conductors and has, in a plan view, an area larger than an area of the single wiring pattern.  (Lee: Figs. 13-18B, para. [0181], [0183], [0204], [0205]).

Regarding Claim 2, Lee further teaches, wherein the pad electrode (electrode of C1 and C2, Fig. 16) is partially overlapped with the coil core in a plan view.  (Lee: Figs. 13-18B, para. [0200]). 
Regarding Claim 3, Lee further teaches, wherein an insulating film (30b, Fig. 14) is overlapped with a part of the pad electrode on the one main surface of the insulating layer, and 
wherein a remaining part (remaining electrode of C1 and C2, Fig. 16) of the pad electrode excluding the part of the pad electrode functions as an external connection surface.  (Lee: Figs. 13-18B, para. [0183]).
Regarding Claim 5, Lee further teaches, wherein the one main surface of the insulating layer (20) is rectangular in shape when viewed in a plan view, and wherein the pad electrode is provided in one corner portion of the one main surface of the insulating layer.  (Lee: Figs. 13-18B, para. [0183]).
Regarding Claim 7, Lee further teaches, wherein an insulating film (30b, Fig. 14) is overlapped with a part of the pad electrode on the one main surface of the insulating layer, and 
wherein a remaining part (remaining electrode of C1 and C2, Fig. 16) of the pad electrode excluding the part of the pad electrode functions as an external connection surface.  (Lee: Figs. 13-18B, para. [0183]).
Regarding Claim 8, Lee further teaches, wherein the one main surface of the insulating layer (20) is rectangular in shape when viewed in a plan view, and wherein (Lee: Figs. 13-18B, para. [0183]).
Regarding Claim 9, Lee further teaches, wherein the one main surface of the insulating layer (20) is rectangular in shape when viewed in a plan view, and wherein the pad electrode is provided in one corner portion of the one main surface of the insulating layer.  (Lee: Figs. 13-18B, para. [0183]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 3, in view of Maeda et al. (hereinafter Maeda), U.S. Patent Application Publication 2006/0049905.
Regarding Claim 4, Lee teaches connection surfaces over an area outside of the region overlapping the coil core.  (Lee: Fig. 14, para. [0181]).
Lee does not explicitly teach, wherein the connection surface is overlapped with the coil core in a plan view.
However, Maeda teaches, wherein the connection surface (24) is overlapped with the coil core (the magnetic body (7) of Maeda is analogous the core of Lee) in a plan view.  (Maeda: Figs. 9 and 10, para. [0059], [0065]-[0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection surface of Lee to include the conductive surfaces of Maeda, the motivation being that having “a structure [that] is narrower than that of the chip inductor 1…manufacturing costs are reduced” [0073].  (Maeda: Figs. 9 and 10, para. [0073]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, the combination of Lee in view of Maeda further teaches, wherein the one main surface of the insulating layer (Lee: 20) is rectangular in shape when viewed in a plan view, and wherein the pad electrode is provided in one corner portion of the one main surface of the insulating layer.  (Lee: Figs. 13-18B, para. [0183]).

Claims 6, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 1-3 and 5, respectively, in view of Harrison et al. (hereinafter Harrison), U.S. Patent Application Publication 2009/0002111.
Regarding Claim 6, Lee further teaches the columnar conductors (conductive patterns 23) are formed by depositing a conductive member.  (Lee: Figs. 13-18B, para. [0181]).
Lee does not explicitly teach, wherein each of the one-side columnar conductors and the other-side columnar conductors comprises a metal pin.
However, Harrison teaches, wherein each of the one-side columnar conductors (108) and the other-side columnar conductors comprises a metal pin (“conductive pins or drawn wire” [0034]).  (Harrison: Figs. 1-3, para. [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductive patterns of Lee to include the conductive pins of Harrison, the motivation being that “spacing between the primary and secondary turns and width of the each turns can all be accurately designed and adjusted to control the parasitic effects” [0007].  (Harrison: Figs. 1-3, para. [0007]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11 similarly as claim 6, the combination of Lee in view of Harrison further teaches, wherein each of the one-side columnar conductors (Harrison: 108) and the other-side columnar conductors comprises a metal pin (Harrison: “conductive pins or drawn wire” [0034]), the motivation being that “spacing between the primary and secondary turns and width of the each turns can all be accurately designed (Harrison: Figs. 1-3, para. [0007], [0034]).
Regarding Claim 12 similarly as claim 6, the combination of Lee in view of Harrison further teaches, wherein each of the one-side columnar conductors (Harrison: 108) and the other-side columnar conductors comprises a metal pin (Harrison: “conductive pins or drawn wire” [0034]), the motivation being that “spacing between the primary and secondary turns and width of the each turns can all be accurately designed and adjusted to control the parasitic effects” [0007].  (Harrison: Figs. 1-3, para. [0007], [0034]).
Regarding Claim 14 similarly as claim 6, the combination of Lee in view of Harrison further teaches, wherein each of the one-side columnar conductors (Harrison: 108) and the other-side columnar conductors comprises a metal pin (Harrison: “conductive pins or drawn wire” [0034]), the motivation being that “spacing between the primary and secondary turns and width of the each turns can all be accurately designed and adjusted to control the parasitic effects” [0007].  (Harrison: Figs. 1-3, para. [0007], [0034]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 3, in view of Maeda, as applied to claim 4, and further in view of Harrison.
Regarding Claim 13, Lee teaches connection surfaces over an area outside of the region overlapping the coil core.  (Lee: Fig. 14, para. [0181]).

However, Maeda teaches, wherein the connection surface (24) is overlapped with the coil core (the magnetic body (7) of Maeda is analogous the core of Lee) in a plan view.  (Maeda: Figs. 9 and 10, para. [0059], [0065]-[0070]).
Further, Harrison teaches, wherein each of the one-side columnar conductors (108) and the other-side columnar conductors comprises a metal pin (“conductive pins or drawn wire” [0034]).  (Harrison: Figs. 1-3, para. [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection surface of Lee to include the conductive surfaces of Maeda, the motivation being that having “a structure [that] is narrower than that of the chip inductor 1…manufacturing costs are reduced” [0073].  (Maeda: Figs. 9 and 10, para. [0073]).  
Further, it would have been obvious, to modify the conductive patterns of the combination of Lee in view of Maeda to include the conductive pins of Harrison, the motivation being that “spacing between the primary and secondary turns and width of the each turns can all be accurately designed and adjusted to control the parasitic effects” [0007].  (Harrison: Figs. 1-3, para. [0007]). Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
2/13/2021



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837